 

 EXHIBIT 10.6    

 
Amendment to
The Dow Chemical Company
Elective Deferral Plan
(Post 2004)


By authority of the resolution of the board of directors of The Dow Chemical
Company adopted on April 14, 2010, and Article IX of The Dow Chemical Company
Elective Deferral Plan (Post 2004) as restated and effective April 14, 2010,
Section 5.01, Section 6.02(a) and Section 9.01 are each amended and restated as
follows:
 
5.01
Elective Deferred Compensation

 
The Deferred Amount of a Participant with respect to each Plan Year of
participation in the Plan shall be credited to the Participant's Deferral
Account as and when such Deferred Amount would otherwise have been paid to the
Participant. If a Participant is employed at a Company other than The Dow
Chemical Company, such Company shall pay or transfer the Deferred Amounts for
all such Company's Participants to The Dow Chemical Company as and when the
Deferred Amounts are withheld from a Participant's Base Salary or Performance
Award.  Such forwarded Deferred Amounts will be held as part of the general
assets of The Dow Chemical Company.  The earnings credit under Section 6.02
based on a Participant's investment selection among the Hypothetical Investment
Benchmarks specified in Appendix A hereto, as amended by the VPHR, Vice
President of Compensation and Benefits, Global Director of Benefits, Chief
Financial Officer, or Global Director of Portfolio Investments, each acting
individually, or their respective delegates, from time to time, shall be borne
by The Dow Chemical Company.  To the extent that any Company is required to
withhold any taxes or other amounts from the Deferred Amount pursuant to any
state, Federal or local law, such amounts shall be taken out of other
compensation eligible to be paid to the Participant that is not deferred under
this Plan.
 
6.02
Hypothetical Investment Benchmarks

 
 
a.
Direction of Hypothetical Investments.  Each Participant shall be entitled to
direct the manner in which his or her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the VPHR, Vice President of Compensation and
Benefits, Global Director of Benefits, Chief Financial Officer, or Global
Director of Portfolio Investments, each acting individually, or their respective
delegates, from time to time,  and in accordance with such rules, regulations
and procedures as the Administrator may establish from time to
time.  Notwithstanding anything to the contrary herein, earnings and losses
based on a Participant's investment elections shall begin to accrue as of the
date such Participant's Deferred Amounts are credited to his or her Deferral
Accounts.  Participants, except for Section 16 Participants, can reallocate
among the Hypothetical Investment Benchmarks on a daily basis. Section 16
Participants can reallocate among the Hypothetical Investment Benchmarks in
accordance with such rules, regulations and procedures as the Administrator may
establish from time to time.

 
9.01
Amendment

 
The Board or its delegate may amend or modify the Plan at any time, and the
President, Chief Financial Officer, VPHR, Vice President of Compensation and
Benefits, and Global Director of Benefits, each acting individually, may amend
or modify the Plan at any time, provided, however, that no amendment shall be
effective to decrease the balance in any Deferral Account as accrued at the time
of such amendment, nor shall any amendment otherwise have a retroactive effect.
 
Notwithstanding the foregoing:  (i) an amendment that affects only Section 16(b)
Participants shall not be valid unless it is adopted or approved by the Board;
and (ii) no amendment of the Plan shall apply to amounts that were earned and
vested (within the meaning of Code section 409A and regulations thereunder)
under the Plan prior to 2005, unless the amendment specifically provides that it
applies to such amounts.  The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent "material modification" to amounts
that are "grandfathered" and exempt from the requirements of Code section 409A.
 
The authority of the President, Chief Financial Officer, VPHR, Vice President of
Compensation and Benefits, and Global Director of Benefits to amend or modify
the Plan under this Section 9.01 may not be delegated.
 

 
65

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed in its name on this 14th day of April, 2010.
 
 

   THE DOW CHEMICAL COMPANY

 
 

   By:   /s/ GREGORY M. FREIWALD          Its:  Executive Vice President of
Human Resources,      Aviation & Corporate Affairs

 
 

 
66

--------------------------------------------------------------------------------

 
